DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 30-40 in the reply filed on 5/08/2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art reference Kasuya (US 2015/0086808) fails to teach or fairly suggest all of technical feature shared amongst Groups I-VI.  This is found persuasive. Therefore, the Requirement for Restriction/Election filed 3/10/2022 is hereby withdrawn.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 30, 32-33, 45, and 59 are objected to because of the following informalities:
In claim 30, line 17, “the annealing temperature” should read –the annealing temperature TA--.
In claim 30, line 21, “QT comprised between” should read –QT between--.
In claim 30, line 24, “PT comprised between” should read –PT between--.
In claim 30, line 25, “Pt comprised between” should read –Pt between--.
In claim 32, line 4, “Tc comprises between” should read –Tc between--.
In claim 32, line 6, “THBA comprised between” should read THBA between--.
In claim 32, line 7, “time comprised between” should read –time between--.
In claim 33, lines 2-3, “ tA comprised between” should read –tA between--.
In claim 45, line 2, “content comprised between” should read –content between--.
In claim 59, line 5, “effort comprised between” should read –effort between--.
In claim 59, line 8, “intensity comprised between” should read –intensity between--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “an annealing temperature TA comprised between 860°C and 900°C”, and the claim also recites “the annealing temperature being lower than Ac3”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner recommends amending the limitation “an annealing temperature TA comprised between 860°C and 900°C, the annealing temperature being lower than Ac3” to either –an annealing temperature TA between 860°C and 900°C—or –an annealing temperature TA between 860°C and Ac3--.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “a microstructure comprising”, and the claim also recites “the martensite consisting of”, which is the narrower statement of the range/limitation. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03. While the limitation “the martensite consisting of” suggests the martensite is closed to partitioned martensite and fresh martensite, the microstructure is still “comprising” , which is open-ended. Therefore, it is unclear whether the microstructure is open or closed to additional unrecited types of martensite. For the purposes of examination, claim 30 is given the broadest reasonable interpretation such that the martensite is “comprising”.
Claims 31-43 and 56-60 are dependent on claim 30 and are thus also rejected for the same reasons.
Claim 32 recites the limitation "the steel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “a semi-product made of the steel” is interpreted as –a semi-product having the chemical composition--.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 44 recites the broad recitation “a microstructure comprising”, and the claim also recites “the martensite consisting of”, which is the narrower statement of the range/limitation. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03. While the limitation “the martensite consisting of” suggests the martensite is closed to partitioned martensite and fresh martensite, the microstructure is still “comprising” , which is open-ended. Therefore, it is unclear whether the microstructure is open or closed to additional unrecited types of martensite. For the purposes of examination, claim 44 is given the broadest reasonable interpretation such that the martensite is “comprising”.
Claims 45-55 are dependent on claim 44 and are thus also rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 46 and 56-60 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 46 recites “more than 5% of intercritical ferrite”, which is broader in scope than “between 2% and 10% of intercritical ferrite” recited in independent claim 44, and thus fails to further limit claim 44. For example, “more than 5% of intercritical ferrite” includes percentages of intercritical ferrite greater than 10%. Examiner recommends amending “more than 5% of intercritical ferrite” to –between 5% and 10% of intercritical ferrite--.
Claim 56 recites “the coated steel sheet according to claim 42” in line 3, which fails to further limit claim 42. While claim 42 recites a “first coated steel sheet”, claim 56 is not a proper dependent claims, because claim 56 fails to include all of the limitations of claim 42. Note that claim 42 is a process, not a coated steel sheet. It would appear that Applicant intended claim 56 to be dependent on claim 44 (i.e., --the coated steel sheet according to claim 44--).
Claims 57-60 are dependent on claim 56 and are thus also rejected for the same reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 30-45 and 47-55 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 30-45 and 47-55, the prior art fails to disclose or fairly suggest the subject matter as claimed. In particular, the closest prior art, Kasuya (US 2015/0086808), as detailed in pp. 5-7 of the previous Office Action dated 3/10/2022, teaches an overlapping chemical composition, microstructure, and a similar processing steps. However, as argued in Applicant Arguments/Remarks filed 5/9/2022, Kasuya desires a microstructure of 100% austenite and teaches away from including ferrite ([0091]), while all of claims 30-45 and 47-55 require non-zero amounts of intercritical ferrite. Therefore, claims 30-45 and 47-55 are distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734